Exhibit 10.9

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Agreement for Nasdaq-100 Index®

and Nasdaq Composite Index® Futures Products

 

THIS “AGREEMENT” is made as of October 9, 2003 (the “Effective Date”) by and
between The Nasdaq Stock Market, Inc. (“Nasdaq”), a Delaware Corporation (Nasdaq
and its subsidiaries and affiliates are collectively referred to as the
“Corporations”), whose principal place of business is located at One Liberty
Plaza, 165 Broadway, New York, NY 10006, and Chicago Mercantile Exchange Inc., a
Delaware Corporation (“CME”), whose principal place of business is located at 30
S. Wacker Drive, Chicago, Illinois 60606.

 

WHEREAS, Nasdaq possesses certain rights in the Nasdaq-100 Index® and the Nasdaq
Composite Index® (each an “Index” and, collectively, the “Indexes”);

 

WHEREAS, Nasdaq and CME are parties to a Licensing Agreement for the Nasdaq-100
Index for Nasdaq-100-Related Financial Products Traded on Organized Markets
entered into as of April 3, 1996, as amended on May 6, 1996 and as further
amended on October 13, 1999 (the “Prior License Agreement”);

 

WHEREAS, Nasdaq possesses certain rights to Nasdaq®, Nasdaq-100®, Nasdaq-100
Index®, Nasdaq Composite® and Nasdaq Composite Index® as trade names, trademarks
or service marks (“Marks”);

 

WHEREAS, Nasdaq determines the components of the Indexes, calculates, maintains,
and disseminates the Indexes;

 

WHEREAS, CME desires to use and Nasdaq desires to license the right to use the
Indexes and Marks solely in connection with (i) the creation, listing, trading,
clearing, settlement, marketing, and promotion of Futures Products (as defined
in Section 2.2 below) overlying the Indexes and (ii) making disclosure about
such contracts under applicable law, rules and regulations in order to indicate
that Nasdaq is the source of the Indexes; and

 

WHEREAS, CME is legally authorized to engage in such activities and will do so
in accordance with applicable law;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, CME and Nasdaq, intending to be legally bound,
agree as follows:

 

Section 1. Term and Life of Agreement.

 

1.1. Term. The “Term” of this Agreement shall be as set forth in Attachment II.

 

1.2. Life. The “Life” of this Agreement is until one (1) year after the date of
the expiration or cancellation of the last Futures Product listed under this
Agreement.

 



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Section 2. License Grant.

 

2.1. Scope. Nasdaq hereby grants CME an exclusive, non-transferable and
non-sub-licenseable license to use the Indexes in connection with the creation,
listing, trading, clearing, settlement, marketing, and promotion of Futures
Products (as defined in Section 2.2 below) overlying the Indexes that are listed
for trading by CME during the Term of this Agreement. Through this Agreement,
Nasdaq further grants CME the right to use the Marks solely in materials
referring or relating to Futures Products during the Life of this Agreement. No
license is granted to use the Indexes or Marks for any other use, except as may
be specifically authorized under this Agreement or as expressly permitted with
the Consent of Nasdaq.

 

2.2 Futures Products. “Futures Products” shall mean “Futures Contracts” and
“Options on Futures Contracts” as defined below. As used in this Agreement,
Futures Products, Futures Contracts and Options on Futures Contracts shall mean
those that are based upon an Index, as defined above and as further defined in
Attachment I, unless the context otherwise requires.

 

(a) “Futures Contracts” shall mean all instruments: (i) the listing and/or
trading of which is within (or would have been within, with respect to new
product formats) the exclusive regulatory jurisdiction of the Commodity Futures
Trading Commission (“CFTC”) as of the Effective Date (assuming for this purpose
that the instruments were traded in the United States regardless of where they
actually are traded); (ii) that are (or would have been) regulated by the CFTC
as futures contracts as of the Effective Date (assuming for this purpose that
the instruments were traded in the United States regardless of where they
actually are traded); and (iii) that CME has or will have the authority under
its articles, by-laws, and rules to list and/or trade. For the avoidance of
doubt, the parties agree that “Futures Contracts” as used in this Agreement
shall not include (x) unlisted or unregistered instruments or (y) underwritten
or privately placed instruments.

 

(b) “Options on Futures Contracts” shall mean options to purchase or sell
Futures Contracts.

 

2.3 Prior License Agreement Superseded. As of the Effective Date, the Prior
License Agreement is superseded and replaced with this Agreement.

 

Section 3. Fees and Marketing Commitment.

 

3.1. Payment of Fees. During the Life of this Agreement, CME shall pay Nasdaq
the fees specified in Attachment III (“Fees”), in immediately available United
States funds. Fees established as due by a particular date are due by that date.
All other Fees are due within thirty (30) days of the date established for the
production of the report or date of the invoice upon which the Fee is based. Any
amount not paid within thirty (30) days after its due date is subject to
interest at the rate of one and one-half percent (1.5%) per month (or the
highest rate permitted

 

2



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

by law) until paid, plus costs of collection, including reasonable attorneys’
fees. CME shall also assume full and complete responsibility for the payment of
any taxes, charges or assessments imposed on CME or the Corporations by any
foreign or domestic national, state, provincial, local or other government
bodies, or subdivisions thereof, and any penalties or interest, (other than
personal property or income taxes imposed on Nasdaq) relating to this Agreement.
In addition, if CME is required by applicable law to deduct or withhold any such
tax, charge or assessment from the amounts due Nasdaq, then such amounts due
shall be increased so that the net amount actually received by Nasdaq after the
deduction or withholding of any such tax, charge or assessment, will equal one
hundred percent (100%) of the charges specified. Notwithstanding the foregoing,
if CME is obligated to assume responsibility for the payment of any such taxes,
charges or assessments imposed upon the Corporations, CME may terminate this
Agreement by delivering Notice to Nasdaq within sixty (60) days after receiving
notice of the imposition, provided that such termination shall not relieve CME
of its obligation to pay any such taxes, charges or assessments that are
assessed during the remaining Life of the Agreement.

 

3.2. Marketing Commitment. During the Term of this Agreement, CME shall market
the Indexes and Futures Products in accordance with the provisions set forth in
Attachment III.

 

Section 4. Audit Rights. During the Life of this Agreement, Nasdaq shall have
the right, with reasonable Notice to CME, during normal business hours, to audit
on a confidential basis, any relevant books and records of CME to ensure that:
(a) the type and amount of Fees calculated or stated to be payable to Nasdaq are
complete and accurate, and (b) CME has fulfilled its marketing commitments as
set forth in Attachment III. CME shall bear the reasonable costs of such audit
(including accountant and attorneys’ fees, if incurred) if (x) CME has not paid,
calculated, and/or reported Fees of more than five percent (5%) of that due
Nasdaq under this Agreement, or (y) CME has under-performed on its marketing
obligations by greater than five percent (5%) of the amount it is obligated to
spend.

 

Section 5. Review of Materials.

 

5.1. CME shall submit to Nasdaq for review a copy of any material submitted to
any regulatory body or governmental agency that is required in order to obtain
approval for the listing of any Futures Product. To the extent practicable, such
materials or a copy of the then best draft shall be given to Nasdaq at least
three (3) business days before their submittal to the body or agency (but in any
event, a copy of the final document shall be sent by Notice to Nasdaq no later
than three (3) business days after submittal to the agency or body).

 

5.2. CME shall give Nasdaq a copy, within three (3) business days of receipt, of
any notice, correspondence, process, or other material received from any
regulatory body, governmental agency, or any court, during or after the approval
process which indicates that any Futures Product is or might be in violation of,
or otherwise not subject to approval because of, any law, or any rule,
regulation, or order of any applicable body or agency.

 

3



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

5.3. CME shall provide Nasdaq with a copy of any informational or promotional
materials referring or relating to the listing for trading of any Futures
Product, including any prospectus, offering memorandum, registration statement,
circular, advertisement or brochure at least three (3) business days prior to
its initial dissemination to third parties. CME need not resupply a copy of any
material which is substantially like material previously submitted to Nasdaq and
is identical as it describes the Corporations or their operations, the markets
operated by the Corporations, the Indexes or the Marks, or the authorization,
review, or endorsement of the Corporations of the Futures Product.

 

5.4. If Nasdaq reasonably objects by Notice or fax transmission to CME to any
material as it describes the Corporations or their operations, the markets
operated by the Corporations, the Indexes or the Marks, or the authorization,
review, or endorsement of the Corporations of the Futures Products, CME shall
alter or withdraw such material to Nasdaq’s satisfaction within thirty (30) days
of receipt of Nasdaq objection. If CME refuses to so alter or withdraw, Nasdaq
may terminate the Term of this License with regard to that Futures Product, upon
thirty (30) days Notice to CME, with an opportunity to cure within that period.

 

Section 6. Protection of Marks. Nasdaq will use reasonable efforts to maintain
and protect the value of the Indexes and the Marks. However, nothing shall
obligate Nasdaq to undertake an action or settlement, or refrain from an action
or settlement with respect to any particular potential, threatened, or actual
infringement of its Indexes or Marks. CME shall cooperate with Nasdaq in
maintenance, registrations, and policing of Nasdaq’s rights in the Indexes and
the Marks. Such cooperation is not a waiver of nor shall it require violation of
its attorney/client, work product, or other privilege.

 

Section 7. Calculation of Index.

 

7.1 At no cost to CME other than the Fees, Nasdaq or its agent shall (a) compute
and provide to CME the value of each Index ***** during Nasdaq’s normal trading
hours; and (b) shall compute and disseminate to CME’s communications center the
“Opening Settlement Value” of each Index on each trading day that is the last
scheduled day of trading in the securities comprising each Index prior to the
expiration of any Futures Product traded on CME’s market. The term “Opening
Settlement Value” shall mean the Index Value derived using the Volume-Weighted
Opening Prices of the securities in the Index. The “Volume-Weighted Opening
Price” for a particular Index-component security shall be calculated based on
*****, except that if an Index-component security does not open for trading on
The Nasdaq Stock Market on that day, then the reported sale price for the
security last received and processed by Nasdaq shall be used to calculate the
Opening Settlement Value. In the event that Nasdaq implements a Unitary Opening
Price Procedure, the Opening Settlement Value may be calculated using such
unitary opening process instead of Volume-Weighted Prices. The term “Unitary
Opening Price Procedure” shall mean a methodology, practice, procedure, or
mechanism used by Nasdaq to generate opening prices for Index-component
securities that involves gathering, processing and executing buying and selling
interest in Index-component

 

4



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

securities at one price at the opening of trading on The Nasdaq Stock Market.
Nasdaq or its agent shall maintain a back-up computer system and use its best
efforts to resume promptly the calculation of each Index in the event of a
failure of the primary computer system used for such calculations.

 

7.2. CME agrees that the Indexes are the product of the selection, coordination,
arrangement, and editing of Nasdaq and that such efforts involve the
considerable expenditure by Nasdaq of time, effort, and judgment. As between the
parties, CME recognizes that Nasdaq is the rightful licensor of the Indexes and
the Marks. No license is granted to CME to calculate the Indexes. While Nasdaq
will use reasonable efforts based on sources deemed reliable in calculating the
Indexes, NASDAQ DOES NOT GUARANTEE THE ACCURACY OR COMPLETENESS OF THE INDEXES
OR OF THE DATA USED TO CALCULATE THE INDEXES OR DETERMINE INDEX COMPONENTS, OR
THE UNINTERRUPTED OR UN-DELAYED CALCULATION OR DISSEMINATION OF THE INDEXES.
NASDAQ DOES NOT GUARANTEE THAT THE INDEXES ACCURATELY REFLECTS PAST, PRESENT, OR
FUTURE MARKET PERFORMANCE. NASDAQ IS NOT RESPONSIBLE FOR ANY MANIPULATION OR
ATTEMPTED MANIPULATION OF THE INDEXES BY MEMBERS OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS (“NASD”). Nasdaq is free to pick and alter the components and
method of calculation of the Indexes without Consent of CME.

 

7.3. Nasdaq shall give CME ***** Notice of the cessation of public calculation
or dissemination of any Index. However, Nasdaq shall either continue to provide
CME with a calculation of each Index for the Life of this Agreement, or, on a
Confidential basis, provide CME with the then applicable method of calculation
of each Index. CME may terminate the Term of this Agreement with respect to an
Index on the date Noticed by Nasdaq for the cessation or dissemination of such
Index. Without regard to whether CME terminates the Term of this Agreement with
respect to an Index, if CME begins calculating an Index in accordance with this
Section 7.3, CME may deduct from Fees owed with respect to such Index its
reasonable, incremental and direct costs associated with the requirement that it
(rather than Nasdaq or its agent) is calculating the Index.

 

7.4. Upon receipt of any Notice of termination of the calculation or
dissemination of an Index by Nasdaq, CME may also elect, by written Notice to
Nasdaq, to redesignate such Index and Futures Products based thereon as CME’s
index (a “Substitute Index”) and continue to trade Futures Products based upon
such Substitute Index (“CME Substitute Products”), except that, from the time of
receipt of such Notice of election until termination of the Life of this
Agreement, such Substitute Index shall be described in a manner to clearly
differentiate it from the applicable Index. In the event of such election, CME
shall have no obligation to make any payment to Nasdaq based upon the trading of
CME Substitute Products. After such election, CME may promote CME Substitute
Products based upon the Substitute Index provided that the Marks are not
utilized by CME in such promotion and the CME prominently disclaims any
relationship with Nasdaq in respect of the Substitute Index or CME Substitute
Products. Upon CME’s written request pursuant to this Section 7.4, Nasdaq shall,
for the purpose of facilitating CME’s compilation and use of its own Substitute
Index, provide CME, on a confidential basis

 

5



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

under Section 16 of this Agreement, a one-time, comprehensive disclosure of the
information and methodologies necessary for calculating the relevant Index,
including without limitation a current and accurate list of the companies,
shares outstanding and divisors for the Index in question, and Nasdaq hereby
grants CME a non-exclusive and royalty-free license to use any proprietary
information so disclosed for purposes relating to the Substitute Index and CME
Substitute Products until October 9, 2012.

 

7.5. With respect to the Nasdaq-100 Index®, CME may continue to disseminate,
only to its members (and incidental invitees) while on its trading floor, a
“Quick Cash Value” that is an unofficial value of the Nasdaq-100 Index. CME must
provide notice to its members that the Quick Cash Value is an unofficial
calculation of the Index, that it may or may not accurately reflect the value of
the Index, and that Nasdaq has no responsibility or liability for the creation,
calculation, accuracy or dissemination of the Quick Cash Value.

 

Section 8. Marking of CME’s Use.

 

8.1. CME shall include the following language in its rules at or prior to the
time that Futures Products start to trade on CME’s market (in conspicuous type,
such as at least 11 point type and the second paragraph in bold) so as to be
enforceable under applicable local law(s):

 

[Insert name of relevant Futures Products] are not sponsored, endorsed, sold or
promoted by The Nasdaq Stock Market, Inc. (including its affiliates) (Nasdaq,
with its affiliates, are referred to as the Corporations). The Corporations have
not passed on the legality or suitability of, or the accuracy or adequacy of
descriptions and disclosures relating to, [Insert name of relevant Futures
Products]. The Corporations make no representation or warranty, express or
implied to the owners of [Insert name of relevant Futures Products] or any
member of the public regarding the advisability of investing in securities
generally or in [Insert name of relevant Futures Products] particularly, or the
ability of the Nasdaq [Insert Proper Name of Index]® to track general stock
market performance. Nasdaq has no obligation to take the needs of the CME or the
owners of [Insert name of relevant Futures Products] into consideration in
determining, composing or calculating the Nasdaq [Insert Proper Name of Index]®.
The Corporations are not responsible for and have not participated in the
determination of the timing of, prices at, or quantities of [Insert name of
relevant Futures Products] to be issued or in the determination or calculation
of the equation by which [Insert name of relevant Futures Products] are to be
converted into cash. The Corporations have no liability in connection with the
administration, marketing or trading of [Insert name of relevant Futures
Products].

 

THE CORPORATIONS DO NOT GUARANTEE THE ACCURACY AND/OR UNINTERRUPTED CALCULATION
OF THE NASDAQ [INSERT PROPER NAME OF INDEX]® OR ANY DATA INCLUDED THEREIN. THE
CORPORATIONS MAKE NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED
BY CME, OWNERS OF [INSERT NAME OF RELEVANT FUTURES PRODUCTS], OR ANY OTHER
PERSON OR ENTITY FROM THE USE OF THE

 

6



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

NASDAQ [INSERT PROPER NAME OF INDEX]® OR ANY DATA INCLUDED THEREIN. THE
CORPORATIONS MAKE NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIM ALL
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH
RESPECT TO THE NASDAQ [INSERT PROPER NAME OF INDEX]® OR ANY DATA INCLUDED
THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL THE
CORPORATIONS HAVE ANY LIABILITY FOR ANY LOST PROFITS OR SPECIAL, INCIDENTAL,
PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES, EVEN IF NOTIFIED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

8.2. In all other materials relating or referring to a Futures Product, except
for materials specifically covered by Section 8.3 below, CME shall include at
least this much of the above language, or similar formulation:

 

Nasdaq®, [Insert Appropriate Nasdaq Index Marks] are trademarks of The Nasdaq
Stock Market, Inc. (which with its affiliates are the Corporations) and are
licensed for use by Chicago Mercantile Exchange Inc. The [Insert name of
relevant Futures Products] have not been passed on by the Corporations as to
their legality or suitability. The [Insert name of relevant Futures Products]
are not issued, endorsed, sold, or promoted by the Corporations. THE
CORPORATIONS MAKE NO WARRANTIES AND BEAR NO LIABILITY WITH RESPECT TO THE
[INSERT NAME OF RELEVANT FUTURES PRODUCTS].

 

8.3. In materials that identify Nasdaq Index Futures Products by name, but do
not describe the products in detail or identify particular mechanisms for
trading Nasdaq Index Futures Products, CME shall include the following language,
or similar formulation:

 

“Nasdaq®, [Insert Appropriate Nasdaq Index Marks] are trademarks of The Nasdaq
Stock Market, Inc., used under license.”

 

Section 9. Sub-Licensees. [Intentionally Omitted].

 

Section 10. Limited Warranty. Nasdaq warrants that it will calculate each Index
in accordance with its then applicable method for calculation of such Index.
CME’S SOLE REMEDY IN EVENT OF A FAILURE OF THIS WARRANTY IS TO HAVE NASDAQ
RECALCULATE THE INDEX FOR THE AFFECTED TIMES ACCORDING TO NASDAQ’S APPLICABLE
METHOD FOR CALCULATION OF THE INDEX AT THE AFFECTED TIME(S). NASDAQ WILL ONLY BE
LIABLE FOR BREACH OF THE WARRANTY SET FORTH IN THIS SECTION IF NASDAQ IS UNABLE
OR UNWILLING TO REASONABLY CALCULATE AN INDEX FOR AN AFFECTED PERIOD OF OVER
SEVEN (7) CONSECUTIVE BUSINESS DAYS, AND THEN NASDAQ WILL BE LIABLE ONLY TO CME
AND ONLY TO THE EXTENT SET FORTH IN SECTION 13. THE CORPORATIONS DO NOT
REPRESENT OR WARRANT THAT THE INDEXES OR THE MEANS BY WHICH NASDAQ CALCULATES
THE INDEXES ARE FREE OF DEFECTS. THE CORPORATIONS DO NOT REPRESENT OR WARRANT
THE TIMELINESS, SEQUENCE, ACCURACY OR COMPLETENESS OF THE CALCULATION OF THE
INDEXES, OR THAT THE INDEXES WILL MEET CME’S REQUIREMENTS. THE FOREGOING
WARRANTIES ARE IN LIEU OF ALL CONDITIONS OR WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING BUT NOT

 

7



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

LIMITED TO, ANY IMPLIED CONDITIONS OR WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR USE OR PURPOSE, ANY IMPLIED WARRANTY ARISING FROM TRADE USAGE,
COURSE OF DEALING, OR COURSE OF PERFORMANCE, AND OF ANY OTHER WARRANTY OR
OBLIGATION ON THE PART OF THE CORPORATIONS.

 

Section 11. Refunds. [Intentionally Omitted.]

 

Section 12. Indemnification.

 

12.1. Nasdaq warrants and represents that it has the right to grant the rights
to use the Indexes and Marks specified in this Agreement and that the license
shall not infringe the title or any patent, copyright, trade secret, trademark,
service mark, or other proprietary (“Intellectual Property”) right of any third
party. Nasdaq will as its sole and entire liability and obligation to CME (and
any third party): defend, indemnify, and hold harmless (“Indemnify”) CME
(including its officers, directors, employees, and agents) against any and all
claims, demands, actions, suits, or proceedings (“Disputes”), except to the
extent covered by Section 12.2 below, asserting that any Index or any Mark
infringes any Intellectual Property right of any third party and Nasdaq will pay
the third party the total amount of any award, judgment, or settlement
(including all damages however designated) awarded to such third party resulting
from the Dispute to the extent caused by failure of Nasdaq’s warranty.

 

12.2. CME agrees to Indemnify the Corporations (including their officers,
directors, employees, and agents) from any and all Disputes as the result of
CME’s failure to fulfill its obligations under this Agreement, any use by CME of
any Index or any Mark that is not expressly permitted by this Agreement, claims
relating to or arising from a Futures Contract, or any other matter relating or
arising out of this Agreement, except to the extent directly caused by actions
of the Corporations or covered by Section 12.1 above. CME will pay any third
party the total amount of any award, judgment, or settlement (including all
damages however designated) awarded to such third party resulting from such
Dispute in which CME is obligated to Indemnify the Corporations. Notwithstanding
anything to the contrary in this Agreement, CME shall not Indemnify the
Corporations against any and all judgments, damages, costs or losses of any kind
(including reasonable attorneys’ fees) as a result of any claim, action or
proceeding that arises out of or relates to (i) the willful or intentional
misconduct of any of the Nasdaq parties, (ii) miscalculation or errors in an
Index or any data included therein originated by Nasdaq or its agents acting
within the scope of their authority, or (iii) any breach by Nasdaq of its
representations, warranties or agreements made in this Agreement.

 

12.3. The right to be Indemnified shall apply to a Dispute only if:

 

(a) the party seeking indemnification promptly, and within no more than five (5)
calendar days of its receipt of notice of such Dispute, gives Notice to the
other party of the Dispute;

 

8



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

(b) the party seeking to be Indemnified cooperates fully with the other in the
defense thereof (such cooperation does not require and is without waiver by
either party of attorney/client, work product, or other privilege);

 

(c) the Indemnifying party has sole control of the defense and all related
settlement negotiations.

 

12.4. In the event of a Dispute involving infringement or if in Nasdaq’s opinion
such a Dispute is likely to occur, or if the use of any Index or Mark is
enjoined, Nasdaq may, at its sole option and expense, procure for CME the right
to continue using the relevant Index or Mark, replace or modify the Index or
Mark to become non-infringing, or terminate the Term of the Agreement.

 

Section 13. Limitation of Liability. EXCEPT FOR LIABILITY RESULTING FROM THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE CORPORATIONS AND EXCEPT TO THE
EXTENT STATED IN SECTIONS 12, OR 16, THE TOTAL AMOUNT OF THE CORPORATIONS’
LIABILITY FOR CLAIMS OR LOSSES BASED UPON, ARISING OUT OF, RESULTING FROM OR IN
ANY WAY CONNECTED WITH THE PERFORMANCE OR BREACH OF THIS AGREEMENT, WHETHER
BASED UPON CONTRACT, TORT, WARRANTY, OR OTHERWISE, SHALL IN NO CASE EXCEED THE
GREATER OF ONE YEAR’S AVERAGE ANNUAL FEES FOR FUTURES PRODUCTS BASED UPON THE
RELEVANT INDEX OR $20,000. THE ESSENTIAL PURPOSE OF THIS PROVISION IS TO LIMIT
THE CORPORATIONS’ LIABILITY UNDER THIS AGREEMENT. BOTH PARTIES UNDERSTAND AND
AGREE THAT THE TERMS OF THIS AGREEMENT REFLECT A NEGOTIATED AND REASONABLE
ALLOCATION OF RISK AND LIMITATIONS GIVEN COMMERCIAL REALITIES OF THE
TRANSACTION.

 

Section 14. Consequential Damages. EXCEPT AS NOTED IN SECTION 12 AND EXCEPT FOR
A BREACH OF SECTION 16, THE CORPORATIONS SHALL NOT BE LIABLE TO THE CME, OR ANY
OTHER PERSON, FOR ANY LOST PROFITS, ANTICIPATED PROFITS, LOSS BY REASON OF
SHUTDOWN IN OPERATION OR INCREASED EXPENSES OF OPERATION, LOSS OF GOODWILL, FOR
LOSS CAUSED IN SALE OF, PURCHASE OF, OR BY A FUTURES PRODUCT, CONSEQUENTIAL,
INCIDENTAL, INDIRECT, PUNITIVE, OR SPECIAL DAMAGES, EVEN IF THE CORPORATIONS
HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 15. Force Majeure. Notwithstanding any other term or condition of this
Agreement, neither Nasdaq nor CME shall be obligated to perform or observe its
obligations undertaken in this Agreement (except for obligations to make
payments hereunder) if prevented or hindered from doing so by any circumstances
beyond its control, including, without limitation, acts of God, perils of the
sea and air, fire, flood, drought, war, explosion, sabotage, terrorism, embargo,
civil commotion, acts of any governmental body, supplier delays, communications,
or power failure, equipment or software malfunction, and labor disputes.

 

9



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Section 16. Confidentiality. Each party shall protect information declared by
the other to be CONFIDENTIAL, OR PROPRIETARY. In fulfilling its confidentiality
obligations, each party shall use a reasonable standard of care, at least the
same standard of care that it uses to protect its own similar confidential or
proprietary information. The parties shall use reasonable efforts to mark all
confidential or proprietary information must be conspicuously marked
CONFIDENTIAL or PROPRIETARY. Information revealed orally becomes subject to
protection when related to marked written materials or when designated as
CONFIDENTIAL or PROPRIETARY as long as the designation is confirmed in writing
within 10 calendar days of the designation. Either party (including the
Corporations) may disclose information to the extent demanded by a court,
revealed to a government agency with regulatory jurisdiction over the party
(including the Corporations), or in the party’s regulatory responsibilities over
its members, associated persons, issuers, or others under the Exchange Act of
1934, or similar applicable law. The obligation of non-disclosure shall not
extend to information: (a) then already in the possession of the party
(including the Corporations) while not under a duty of non-disclosure; (b)
generally known or revealed to the public or within the applicable industry; (c)
revealed to the party (including the Corporations) by a third party—unless the
party (including the Corporations) knows that such third party is under a duty
of non-disclosure; or (d) which that party (including the Corporations) develops
independently of the disclosure. Each copy, including its storage media, shall
be marked with all notices that appear on the original. The obligation of
non-disclosure shall survive for a period of three (3) years from the date of
disclosure.

 

The parties agree that the terms of this Agreement, together with any
correspondence or other communications relating to this Agreement shall be
preserved as confidential information within the meaning of this Section 16. In
the event that this Agreement is required to be filed with the SEC, the CFTC or
any other regulatory agency with jurisdiction over the activities of the
parties, the party filing the Agreement shall (i) use its best efforts to secure
confidential treatment of the Agreement and its material terms to the greatest
extent possible and (ii) notify the other party prior to filing and of the
results of the confidential treatment request.

 

Section 17. Non-Use Of Nasdaq Name and Marks. Except as may otherwise be
provided hereunder, CME shall not use the name of The Nasdaq Stock Market, Inc.,
“The Nasdaq Stock Market”, “Nasdaq” or any other of the Corporations’
trademarks, service marks, copyrights, or patents, registered or unregistered,
in any advertising or promotional media of CME, without the prior written
consent of Nasdaq.

 

Section 18. Survival Of Provisions. The terms of this Agreement shall apply to
any rights that survive through the Life of this Agreement, and the
cancellation, termination, or rescission of this Agreement, namely—
Indemnification, Confidentiality, Non-Use of Nasdaq Name and Marks, and all
warranties.

 

10



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Section 19. Cancellation.

 

19.1. Either party may elect, without prejudice to any other rights or remedies,
to (i) terminate the Term of this Agreement or (ii) terminate the Term of this
Agreement with respect to an Index, as applicable, upon ***** notice with an
opportunity to cure within the stated period, if the other party has failed to
perform any material obligation under this Agreement, including any obligation
set forth in any Attachment to this Agreement.

 

19.2. Either party may elect, without prejudice to any other rights or remedies,
to terminate the Term of this Agreement without notice, if a petition in
bankruptcy has been filed by or against the other party or the other party has
made an assignment for the benefit of creditors, or a receiver has been
appointed for the other party or any substantial portion of other party’s
property, or the other party’s or its officers or directors takes action
approving or makes an application for any of the above.

 

19.3. CME represents and warrants that at each time that it lists a Futures
Product for trading, that it and any other involved entity shall have all
applicable authority to list such Futures Product for trading and that each such
Futures Product will be listed for trading in accordance with all applicable
legal requirements. Nasdaq may elect, without prejudice to any other rights or
remedies, to terminate the Term of this Agreement with respect to an Index, with
reasonable Notice with an opportunity to cure within such period, if Nasdaq
reasonably believes that any Futures Product based upon such Index is illegal or
has been illegally listed for trading, or if the CME or any involved entity does
not have the power to list such Futures Product for trading.

 

19.4. Either party may elect, without prejudice to any other rights or remedies,
to (i) terminate the Term of this Agreement or (ii) terminate the Term of this
Agreement with respect to an Index, as applicable, with ***** Notice (or in the
event of an emergency, with such Notice as is practicable) and an opportunity to
cure within such period if the relevant defect reasonably may be cured, if
either party’s ability to perform its obligations under this Agreement is
substantially impaired by any new statute, or new rule, regulation, order,
opinion, judgment, or injunction of the SEC, CFTC, a court, an arbitration
panel, or governmental body or Self-Regulatory Organization with jurisdiction
over the party.

 

Section 20. Subsequent Parties; Limited Relationship. The Agreement shall inure
to the benefit of and shall be binding upon the parties hereto and their
respective permitted successors, or assigns. CME shall not assign this Agreement
(including by operation of law) without the written consent of Nasdaq, which
shall not unreasonably be withheld. Nothing in the Agreement, express or
implied, is intended to or shall (a) confer on any person other than the parties
hereto (and any of the Corporations), or their respective permitted successors
or assigns, any rights to remedies under or by reason of this Agreement; (b)
constitute the parties hereto partners or participants in a joint venture; or
(c) appoint one party the agent of the other.

 

11



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Section 21. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior negotiations, communications, writings, and understandings.

 

Section 22. Governing Law. This Agreement shall be deemed to have been made in
the United States, in the State of New York, and shall be construed and enforced
in accordance with, and the validity and performance hereof shall be governed
by, the laws of the State of New York, without reference to principles of
conflicts of laws thereof. CME hereby consents to submit to the jurisdiction of
the courts for or in the City and State of New York in connection with any
action or proceeding instituted relating to this Agreement.

 

Section 23. Authorization. This Agreement shall not be binding upon a party
unless executed by an authorized officer of that party. CME, Nasdaq, and the
persons executing this Agreement represent that such persons are duly authorized
by all necessary and appropriate corporate or other action to execute the
Agreement on behalf of Nasdaq or CME.

 

Section 24. Headings. Section Headings are included for convenience only and are
not to be used to construe or interpret this Agreement.

 

Section 25. Notices. All notices, invoices, and other communications required to
be given in writing under this Agreement shall be directed to the persons
identified in subsections (a) and (b) below and shall be deemed to have been
duly given upon actual receipt by the parties, or upon constructive receipt if
sent by certified mail, return receipt requested (as of the date of signature or
of first refusal of the return receipt), or by any other delivery method which
obtains a signed delivery receipt, addressed to the person named below to the
following addresses or to such other address as any party hereto shall hereafter
specify by written notice to the other party or parties hereto:

 

(a) if to CME:

 

Name:    Craig S. Donohue Title:    Office of the CEO Address:    Chicago
Mercantile Exchange Inc.      30 S. Wacker Drive      Chicago, Illinois 60606  
   Telephone #: 312.930.8275

 

In all cases with required copies to:

 

Rick Redding    Kathleen Cronin Managing Director, Equity Products    General
Counsel, Legal Department Chicago Mercantile Exchange Inc.    Chicago Mercantile
Exchange Inc. 30 S. Wacker Drive    30 S. Wacker Drive Chicago, Illinois 60606
   Chicago, Illinois 60606

 

12



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

(b) if to Nasdaq:

 

Name:    John L. Jacobs Title:    Executive Vice President Address:    The
Nasdaq Stock Market, Inc.      9513 Key West Avenue      Rockville, MD 20850  
   Telephone #: 301.978.8278

 

With, in the event of notices of Dispute or default, a required copy to:

 

The Nasdaq Stock Market, Inc.

1801 K Street, N.W.

Washington, D.C. 20006

Attn: Office of General Counsel - Nasdaq Contracts Group

 

Section 26. Amendment, Waiver, and Severability. Except as otherwise provided
herein, no provision of this Agreement may be amended, modified, or waived,
unless by an instrument in writing executed by a duly authorized officer of the
party against whom enforcement of such amendment, modification, or waiver is
sought (“Consent”).

 

26.1. No failure on the part of Nasdaq or CME to exercise, no delay in
exercising, and no course of dealing with respect to any right, power, or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or privilege preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege under this Agreement.

 

26.2. If any of the provisions of this Agreement, or application thereof to any
person or circumstance, shall to any extent be held invalid or unenforceable,
the remainder of this Agreement, or the application of such terms or provisions
to persons or circumstances other than those as to which they are held invalid
or unenforceable, shall not be affected thereby and each such term and provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

 

Section 27. Counterparts. The Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and such counterparts
together shall constitute but one and the same instrument.

 

13



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

Section 28. Schedule of Attachment(s). The following Attachment is referred to
in this Agreement and is incorporated as if set forth in full herein. In the
event of a conflict between the Attachment and this Agreement, the provisions of
the Attachment shall govern:

 

Attachment I    –    Covered Indexes & Product Formats Attachment II    –   
Term of the Agreement & Performance Requirement Attachment III    –    Fees and
Marketing Commitment

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

Chicago Mercantile Exchange Inc. (“CME”)       The Nasdaq Stock Market, Inc.
(“Nasdaq”) By:   /S/    CRAIG S. DONOHUE       By:   /S/    JOHN L. JACOBS    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

  Craig S. Donohue      

Name:

  John L. Jacobs

Title:

  Executive Vice President and Chief Administrative Officer      

Title:

  Executive Vice President

Date:

  October 16, 2003      

Date:

  October 9, 2003    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

ATTACHMENT I

 

Covered Indexes & Product Formats

 

A. Covered Indexes. The Nasdaq-100 Index®, the Nasdaq Composite Index® and any
new index on which CME exercises a right of first refusal, as described in
Paragraph B of this Attachment I, shall be deemed “Indexes” under this Agreement
unless and until the Term of this Agreement is terminated with respect to such
Index, as set forth in this Agreement.

 

B. CME Right of First Refusal for Certain New Nasdaq Indexes. If Nasdaq proposes
to license a new Nasdaq index for futures products that meets the criteria
described below, CME shall have a right-of-first-refusal (“RFR”) to license the
new index as an “Index” within the meaning of this Agreement. CME’s RFR shall
apply only to:

 

*****

 

C. New Futures Product Formats. CME shall have an RFR to use any Index or
Indexes (including a new Nasdaq index that would be covered by section B, above,
unless CME is offered the opportunity to exercise its RFR and CME declines to do
so) in connection with Futures Products that are based on new or unique product
formats and that meet the following criteria:

 

*****

 

D. Presumption Relating to CME’s RFR. *****

 

15



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

ATTACHMENT II

 

Term of the Agreement & Performance Requirements

for Futures Contracts Based Upon the Nasdaq Composite Index®

 

A. Nasdaq-100 Index®. The initial term of this Agreement with respect to the
Nasdaq-100 Index® shall be from the Effective Date until the fourth anniversary
of the Effective Date (the “Initial Term”), unless earlier terminated with
respect to this Index in accordance with any specific provision of this
Agreement authorizing such termination. Following the Initial Term, this
Agreement shall automatically be renewed for one additional four-year term (a
“Renewal Term”) with respect to this Index unless CME provides Notice to Nasdaq
of its intent to terminate this Agreement with respect to the Nasdaq-100 Index®
not less than ***** prior to the end of the Initial Term.

 

B. Nasdaq Composite Index®. The Initial Term of this Agreement with respect to
the Nasdaq Composite Index® shall be from the Effective Date until the fourth
anniversary of the Effective Date, unless earlier terminated with respect to
this Index (i) in accordance with any specific provision of this Agreement
authorizing such termination or (ii) because of *****, as described in Section
C, below.

 

Following the Initial Term, this Agreement shall automatically be renewed for
one additional four-year Renewal Term with respect to this Index unless (i) CME
provides Notice to Nasdaq of its intent to terminate this Agreement with respect
to the Nasdaq Composite Index® not less than ***** prior to the end of the
Initial Term, or (ii) Nasdaq provides Notice to CME of its intent to terminate
this Agreement with respect to this Index, not less than ***** nor greater than
***** prior to the end of the Initial Term, because *****.

 

C. *****. During the Initial Term and the Renewal Term, if any, for the Nasdaq
Composite Index®, Nasdaq shall have the right, as of each anniversary of the
launch date of Futures Contracts based upon the Nasdaq Composite Index®,
excluding the first anniversary, to terminate the Term or to terminate CME’s
exclusivity with respect to the Nasdaq Composite Index® if, *****. If Nasdaq
elects to terminate the Term or terminate CME’s exclusivity with respect to the
Nasdaq Composite Index® because of *****, Nasdaq shall provide Notice to CME of
such decision within ***** following the relevant anniversary. Nasdaq’s decision
not to terminate because of ***** prior to a particular anniversary shall not be
deemed to limit Nasdaq’s right to terminate because of ***** prior to any
subsequent anniversary.

 

If Nasdaq elects to terminate CME’s exclusivity with respect to the Nasdaq
Composite Index®, this Agreement shall continue in full force and effect
according to its terms, except that *****.

 

D. Launch of Trading in Nasdaq Composite Index Futures Contracts. CME shall list
Futures Contracts based upon the Nasdaq Composite Index® for trading on its
GLOBEX electronic

 

16



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

trading system no later than October 31, 2003, unless (i) CME and Nasdaq
mutually agree (with confirmation in writing) to delay the launch or (ii)
factors beyond CME’s reasonable control prevent a timely launch. For the
avoidance of doubt, factors beyond CME’s reasonable control may include, without
limitation, major market disruptions and regulatory actions, but do not include
failures of electronic trading or clearing technology controlled by CME. If CME
fails to launch Futures Contracts based upon the Nasdaq Composite Index® for
trading as required by this paragraph, then Nasdaq may terminate this Agreement
in its entirety by providing Notice to CME within ten (10) business days
following October 31, 2003. If this Agreement is terminated under this paragraph
because of CME’s failure to launch Futures Contracts based upon the Nasdaq
Composite Index®, the Prior License Agreement shall be reinstated in full force
and effect and shall continue according to its terms.

 

E. *****.

 

17



--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL

 

ATTACHMENT III

 

Fees and Marketing Commitment

 

*****

 

18